AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                     Sheet I


                                        UNITED STATES DISTRICT COURT
                                                               Middle District of Tennessee

               UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                                  V.
               DEMONTEZ JADON ANDERSON                                         Case Number: 3:17-cr-00203
                                                                               USM Number: 25516-075
Date of Original Judgment:             10/23/2019                              Peter Strianse
                                       (Or Date of Last Amended Judgment)      Defendant's Attorney


THE DEFENDANT:
g pleaded guilty to count(s)        1, 2 and 3 of the Superseding Information
❑  pleaded nolo contendere to count(s)
   which was accepted by the court.
❑ was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                          Offense Ended                  Count
21 U.S.C. § 841(a)(1)            Possession with intent to distribute at least 100 grams of a               2/1/2017                      1

                                 mixture and substance containing heroin

21 U.S.C. § 841(a)(1)            Possession with intent to distribute a quantity of a mixture               2/1/2017                      2
       The defendant is sentenced as provided in pages 2 through              8           of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has been found not guilty on count(s)
[~ Count(s)       Forfeiture Allegation                    I   is ❑ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                             1/27/2021
                                                                               Date of Imposition of Judgment


                                                                               Signature of Judge
                                                                               Eli Richardson, United States District Judge
                                                                               Name and Title of Judge
                                                                                                             1/27/2021
                                                                               Date




                   Case 3:17-cr-00203 Document 62 Filed 01/27/21 Page 1 of 9 PageID #: 205
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet IA                                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                            Judgment—Page        2       of         8
DEFENDANT: DEMONTEZ JADON ANDERSON
CASE NUMBER: 3:17-cr-00203

                                         ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                                        Offense Ended               Count

                                and substance containing cocaine

18 U.S.C. § 924(c)(1)           Using and carrying a firearm during and in furtherance   2/1/2017                    3

                                 of a drug trafficking crime




                  Case 3:17-cr-00203 Document 62 Filed 01/27/21 Page 2 of 9 PageID #: 206
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page       3       of         8
DEFENDANT: DEMONTEZ JADON ANDERSON
CASE NUMBER: 3:17-cr-00203

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
120 months (60 months on Counts 1 and 2, respectively, to run concurrent with each other and consecutive to 60 months on
Count 3). This sentence is to run concurrent with the sentence being served in Davidson County Criminal Court, Docket No.
2009-13-1857, 2008-B-2100 and 2008-C-2871) and is intended to be served in the custody of Tennessee Department of
Corrections until service of that sentence is completed. The federal sentence is to begin on October 17, 2019.

        The court makes the following recommendations to the Bureau of Prisons:
        Designation as close to Nashville, TN as possible, consistent with Defendant's security classification.
        RDAP, to the extent Defendant is eligible.
        Sentencing credit for pre-sentence time in detention for the period February 2, 2017 until the date of sentencing
        (October 17, 2019)

1 ]     The defendant is remanded to the custody of the United States Marshal.

❑       The defendant shall surrender to the United States Marshal for this district:
        ❑      at                                  ❑       a.m.     ❑    P.M.       on

        ❑      as notified by the United States Marshal.

❑       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        ❑      before 2 p.m. on
        ❑      as notified by the United States Marshal.
        ❑      as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                    Case 3:17-cr-00203 Document 62 Filed 01/27/21 Page 3 of 9 PageID #: 207
 AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page      4      of         8
DEFENDANT: DEMONTEZ JADON ANDERSON
CASE NUMBER: 3:17-cr-00203
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 4 years (4 years as to Counts 1 and 3, respectively; and 3 years as to Count 2 - all to run concurrent with each other)




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         ❑     The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   ❑ You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   d You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   ❑ You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.




                  Case 3:17-cr-00203 Document 62 Filed 01/27/21 Page 4 of 9 PageID #: 208
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page       5     of       8
DEFENDANT:            DEMONTEZ JADON ANDERSON
CASE NUMBER:             3:17-cr-00203


                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from irmprisomnent, unless the probation officer instructs you to report to a different probation office or within a different
      thne fi•ame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      fast getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S, probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overviery of Probation and Supervised
Release Conditions, available at: www.uscourts.aov.

Defendant's Signature                                                                                      Date




                 Case 3:17-cr-00203 Document 62 Filed 01/27/21 Page 5 of 9 PageID #: 209
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                               Judgment—Page        6      of         8
DEFENDANT: DEMONTEZ JADON ANDERSON
CASE NUMBER: 3:17-cr-00203

                                         SPECIAL CONDITIONS OF SUPERVISION
  1.You shall participate in a program of drug testing and substance abuse treatment which may include a 30-day inpatient
  treatment program followed by up to 90 days in a community correction center at the direction of the United States
  Probation Office. You shall pay all or part of the cost for substance abuse treatment if the United States Probation Office
  determines you have the financial ability to do so or have appropriate insurance coverage to pay for such treatment.

  2. You shall furnish all financial records, including, without limitation, earnings records and tax returns, to the United States
  Probation Office upon request.




                  Case 3:17-cr-00203 Document 62 Filed 01/27/21 Page 6 of 9 PageID #: 210
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page        7     of          8
DEFENDANT: DEMONTEZ JADON ANDERSON
CASE NUMBER: 3:17-cr-00203
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment                Restitution              Fine                 AVAA Assessment"             JVTA Assessment"*
TOTALS             $ 300.00               $                        $                    $                            $


❑    The determination of restitution is deferred until                   An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

❑ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned ayment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(11), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total LOSS"""                   Restitution Ordered                    Priority or Percentage




TOTALS                                                        ME          $                       0.00


❑     Restitution amount ordered pursuant to plea agreement $

❑     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

❑     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      ❑    the interest requirement is waived for        ❑ fine     ❑ restitution.

      ❑    the interest requirement for the       ❑    fine   ❑ restitution is modified as follows:



* Amy, Vicky, and Andy Child Pornography Victhii Assistance Act of 2018, Pub. L. No. 115-299.
* * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
* ** Findings for the total amount of losses are re uired under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.



                  Case 3:17-cr-00203 Document 62 Filed 01/27/21 Page 7 of 9 PageID #: 211
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment — Page _     8      of         8
DEFENDANT: DEMONTEZ JADON ANDERSON
CASE NUMBER: 3:17-cr-00203


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A     9    Lump sum payment of $          300.00               due immediately, balance due

           ❑    not later than                                    , or
           ❑    in accordance with ❑ C,            ❑ D,       ❑   E, or    ❑ F below; or

B     ❑ Payment to begin immediately (may be combined with                ❑ C,      ❑ D, or ❑ F below); or

C     ❑ Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                    (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D     ❑ Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                     (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
        term of supervision; or

E     ❑ Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
        imprisomnent. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ❑ Special instructions regarding the payment of crimnial monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes nnprisonment, payment of criminal monetary penalties is due
during the period of imprisomnent. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




❑     Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                 Corresponding Payee,
      (including defendant nunzbel)                        Total Amount                   Amount                           if appropriate.




❑     The defendant shall pay the cost of prosecution.

❑     The defendant shall pay the following court cost(s):

❑     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
                  Case 3:17-cr-00203 Document 62 Filed 01/27/21 Page 8 of 9 PageID #: 212
AO 245C (Rev. 09/19) Criminal Judgment                                                                  Not for Public Disclosure
                     Sheet 8 — Reason for Amendment


DEFENDANT: DEMONTEZ JADON ANDERSON
CASE NUMBER: 3:17-cr-00203
DISTRICT:    Middle District of Tennessee
                                                  REASON FOR AMENDMENT
                                                        (Not for Public Disclosure)

REASON FOR AMENDMENT:

❑   Correction of Sentence on Remand (18 U.S.C.                 ❑   Modification of Supervision Conditions (18 U.S.C. § 3563(c) or
    3742(f)(1) and (2))                                             3583(e))
❑   Reduction of Sentence for Changed Circumstances             ❑   Modification of Imposed Term of Imprisonment for Extraordinary and
    (Fed. R. Crim. P. 35(b))                                        Compelling Reasons (18 U.S.C. § 3582(c)(1))
❑   Correction of Sentence by Sentencing Court (Fed.            ❑   Modification of Imposed Term of Imprisonment for Retroactive
    R.Crim. P. 35(a))                                               Amendment(s)to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
    Correction of Sentence for Clerical Mistake (Fed.           ❑   Direct Motion to District Court Pursuant to
    R.Crim. P. 36)                                                  ❑ 28 U.S.C. § 2255 or               ❑ 18 U.S.C. § 3559(c)(7)
                                                                ❑   Modification of Restitution Order (18 U.S.C. § 3664)




                  Case 3:17-cr-00203 Document 62 Filed 01/27/21 Page 9 of 9 PageID #: 213
